Writ of error brings for review judgment of conviction of the crime of incest.
Plaintiff in error presents two questions, as follows:
"1. Should the court have granted the defendant's (below) motion for a new trial on the ground that the evidence was not sufficient to sustain a verdict of guilty?
"2. Should the court have granted the defendant's (below) motion for a new trial on the ground that the defendant had discovered new evidence which alleged that the defendant's wife, who was one of the State's principal witnesses, had made threats to the effect that she would get rid of the defendant, and which evidence came to the attention of the defendant after he had been convicted?"
There was ample positive evidence to sustain the judgment. It was for the jury to determine whether the State's witness or the defendant testified truthfully.
The alleged newly discovered evidence referred to in the motion for a new trial, at most, could only have gone to the credibility of a witness.
No abuse of judicial discretion is made to appear.
The record discloses no reversible error. So the judgment should be affirmed.
  So ordered. *Page 610
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.